United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
EUROPE, Kaiserslautern, Germany, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1420
Issued: November 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 16, 2015 appellant filed a timely appeal from a February 24, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from November 22, 2013, the date of the most recent merit decision, and the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to present clear evidence of error.
FACTUAL HISTORY
On February 17, 2010 appellant, then a 56-year-old finance technician filed an
occupational disease claim (Form CA-2), asserting that from August 17, 2009 to February 4,
1

5 U.S.C. § 8101 et seq.

2010 he was assigned to work in Building 3245 in the Kleber Kaserne military compound in
Kaiserslautern, Germany, which was contaminated with mold and he experienced chronic
symptoms of nose and throat irritation, watery eyes, and scalp and skin irritation. He became
aware of his condition on January 19, 2010. Appellant did not stop work.
By letter dated July 27, 2011, OWCP advised appellant of the type of evidence needed to
establish his claim, particularly requesting that he submit a physician’s reasoned opinion
addressing the relationship of his claimed condition and specific employment factors.
In a letter dated July 26, 2010, appellant asserted that he had sick building syndrome
from working in Building 3245. He noted his exposure was from August 2007 to July 2008 and
from August 2009 to January 2010. Appellant indicated that there was mold growing on stair
wells and there was a sewage leak in 2009. He submitted a February 10, 2010 report from
Dr. Karin Claren, a German physician, who treated appellant on January 12, 2010 for itching on
his head. Dr. Claren diagnosed tinea capitis and prescribed a topical solution, shampoo and
tablets. She noted the laboratory test results revealed a culture plate of mold fungus. Appellant
submitted a November 15, 2010 report from Dr. Van Thong Nguyen, a German physician, who
treated appellant from May 4 to July 29 2010, for severe itching, a rash on his head, tinnitus, and
loss of concentration. Dr. Nguyen noted that diagnostic testing revealed mold exposure. He
determined that appellant had mold poisoning on the scalp with inflammation which spread over
his whole body, arteries, liver, and lymph nodes causing reduced vision, weakness, poor
concentration and tinnitus. Dr. Nguyen noted that the clinical course was detoxification,
cleansing through herbs, acupuncture, and strengthening of the immune system.
Also submitted was an executive summary for the industrial hygiene survey for Building
3245 Leber Kaserne military compound, Kaiserslautern, Germany dated March 11 and
April 8, 2010. The survey recommended the basement of Building 3245 be inspected for
moisture incursion near room 012; a determination be made of the cause of musty odors in a
basement storage area; removal of the carpet in room 007; and cleaning of the surfaces
contaminated with microbial growth.
In a decision dated October 21, 2011, OWCP denied appellant’s claim for compensation
because the evidence did not support that the injury or events occurred as alleged.
On September 24, 2012 appellant requested reconsideration and submitted additional
evidence. He submitted a report from Dr. Jahannes Thum, a German physician, dated
December 7, 2012, who treated him for a severe skin disease with ulceration, folliculitis, and
severe itching. Dr. Thum diagnosed mold fungus infection of the skin. He noted that appellant
was disabled from work for several weeks undergoing treatment. Dr. Thum opined that based on
appellant’s description of events he suspected the infection was caused by the presence of mold
in the workplace as appellant described huge patches of dark fungus growing on the walls and
stairways.
In a decision dated November 9, 2012, OWCP modified the decision dated October 21,
2011 to reflect that appellant established that he had workplace exposure to dampness, musty
odors, and air passing over debris-filled window wells. It denied appellant’s claim finding that

2

the medical evidence failed to establish that the diagnosed condition was causally related to the
accepted work-related events.
On October 8, 2013 appellant requested reconsideration. He submitted a statement dated
October 30, 2013 and noted reporting to his supervisors his exposure to mold while working in
Building 3245 and informing them of his illness. Appellant noted that management did not act
on his report until February 17, 2010. He disagreed with OWCP’s denial of his claim and
asserted that he has submitted sufficient medical evidence to support that his diagnosed condition
was causally related to his work exposure to mold. Appellant also referenced reports from
Dr. Nyugen and Dr. Thum. He submitted employing establishment medical records dated
July 25, 2008 where he was treated for systemic hypertension. In a report dated August 3, 2009,
appellant was treated for multiple skin lesions on the upper back, abdomen, upper arms, and
head. He was diagnosed with cellulitis of the scalp and essential hypertension. Appellant
submitted a March 15, 2010 report from Dr. Claren who treated him for inflammation and
itching with lesions on his head, rump, and forearms. He noted that the spore’s revealed
bacterial infection. Dr. Claren noted that a mycological specimen growth could be a fungus and
diagnosed suspected tinea capitis or folliculitis.
In a decision dated November 22, 2013, OWCP denied modification of the decision dated
November 9, 2012.
By appeal request form dated November 3, 2014 and received on December 3, 2014,
appellant requested reconsideration. In a November 3, 2014 letter, he disagreed with OWCP’s
denial of his claim and asserted that he submitted sufficient evidence to support that his
diagnosed condition was causally related to the accepted work-related events. Appellant noted
that Dr. Nguyen provided a rationalized opinion describing the causal relationship of his
condition and his workplace. He noted that Dr. Nguyen and Dr. Claren provided laboratory
results which supported that he was infected with mold poisoning. Appellant indicated that he
began to have problems with his skin and eyes while working in Building 3245 and was moved
to another building and his skin healed. He indicated that in August 2009 he was transferred
back to Building 3245 and his skin condition returned.
Appellant submitted employing establishment medical records dated July 25, 2008 and
August 3, 2009, reports from Dr. Claren dated January 12 and March 15, 2010, an executive
summary for the industrial hygiene survey for Building 3245 Leber Kaserne military compound,
Kaiserslautern, Germany dated March 11 and April 8, 2010, a report from Dr. Nguyen dated
November 15, 2010, a request for reconsideration dated October 30, 2013, a report from
Dr. Thum dated October 30, 2013, a November 13, 2013 copy of his appeal of the prior OWCP
decision, a copy of OWCP’s decision dated November 22, 2013, all previously of record.
By decision dated February 24, 2015, OWCP denied appellant’s request for
reconsideration as it was untimely filed and did not establish clear evidence of error.

3

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”2
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, section 10.607(a) of the
implementing regulations provide that an application for reconsideration must be received within
one year of the date of OWCP’s decision for which review is sought.3 However, OWCP will
reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation, if the
claimant’s application for review shows clear evidence of error on the part of OWCP in its most
recent merit decision. To establish clear evidence of error, a claimant must submit evidence
relevant to the issue that was decided by OWCP. The evidence must be positive, precise, and
explicit and must be manifest on its face that OWCP committed an error.4
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.5
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.6 It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.7 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.8 The Board makes an independent determination
as to whether a claimant has submitted clear evidence of error on the part of OWCP.9
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.607(a).

4

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

5

Annie L. Billingsley, 50 ECAB 210 (1998).

6

Jimmy L. Day, 48 ECAB 652 (1997).

7

Id.

8

Id.

9

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

4

ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. As noted, an application for reconsideration must be received within
one year of the date of OWCP’s decision for which review is sought.10 As appellant’s request
for reconsideration was not received by OWCP until December 3, 2014, more than one year after
issuance of the November 22, 2013 merit decision, it was untimely. Consequently, he must
demonstrate clear evidence of error by OWCP in its November 22, 2013 decision.
The Board finds that appellant has not established clear evidence of error on the part of
OWCP. In his November 3, 2014 reconsideration request, appellant disagreed with OWCP’s
decision denying his claim for an occupational disease. He indicated that he began to have
problems with his skin and eyes while working in Building 3245. Appellant asserted that
Drs. Nguyen and Claren provided rationalized opinions describing the causal relationship of his
skin condition and his workplace exposure to mold and they provided laboratory results which
supported that he was infected with mold poisoning. While he addressed his disagreement with
OWCP’s decision denying his claim for an occupational disease, this does raise a substantial
question as to the correctness of OWCP’s decision. As noted, to establish clear evidence of
error, it is not enough merely to show that the evidence could be construed so as to produce a
contrary conclusion.
In support of his reconsideration request, appellant also submitted evidence. He
submitted employing establishment medical records dated July 25, 2008 and August 3, 2009,
reports from Dr. Claren dated January 12 and March 15, 2010, an executive summary for the
industrial hygiene survey for Building 3245 Leber Kaserne military compound, Kaiserslautern,
Germany dated March 11 and April 8, 2010, a request for reconsideration dated October 30,
2013, a report from Dr. Thum dated October 30, 2013, a report from Dr. Nguyen dated
November 15, 2010, a November 13, 2013 copy of his appeal of the prior OWCP decision, and a
copy of OWCP’s decision dated November 22, 2013. However, this evidence was previously of
record. OWCP had previously considered this evidence and appellant, in submitting these
documents, did not explain how this evidence was positive, precise, and explicit in manifesting
on its face that OWCP committed an error in denying his claim for compensation. It is not
apparent how resubmission of this evidence is sufficient to raise a substantial question as to the
correctness of OWCP’s decision. Thus, this resubmitted evidence is insufficient to show clear
evidence of error.
Consequently, appellant has not established clear evidence of error by OWCP in its
November 22, 2013 decision.
On appeal, appellant reiterated assertions that he previously made before OWCP
indicating that he disagreed with OWCP’s decision denying his claim for an occupational
disease. He asserted that he submitted sufficient evidence to support that his diagnosed
condition was causally related to the accepted work-related events. However, as noted, the

10

20 C.F.R. § 10.607(a).

5

Board does not have jurisdiction over the merits of the claim. Appellant has not established clear
evidence of error by OWCP.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and did
not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the February 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

